Citation Nr: 1700639	
Decision Date: 01/10/17    Archive Date: 01/18/17

DOCKET NO.  10-28 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right shoulder disorder.

2.  Entitlement to service connection for a lumbar spine disorder.

3.  Entitlement to service connection for a cervical spine disorder.

4.  Entitlement to service connection for a right bicep muscle disorder.

5.  Entitlement to service connection for a right elbow disorder.

6.  Entitlement to service connection for diabetes mellitus, type II.

7.  Entitlement to a compensable disability rating for residuals of perianal and intraanal condyloma acuminatum.




REPRESENTATION

Appellant represented by:	Adam G. Werner, Esq.


WITNESSES AT HEARING ON APPEAL

Appellant, T.M., M.M., and W.D.


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel


INTRODUCTION

The Veteran had active service with the Navy from March 1981 until March 1985 and subsequent periods of active duty service with the Navy Reserves, including from February 1991 until April 1991.  He also served with the Army from September 2007 until March 2008.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran appeared before the undersigned Veterans Law Judge at a Board hearing held at the RO in February 2012.

In May 2013, the Board remanded the issues on appeal, as well as the Veteran's claim of entitlement to service connection for a groin disorder, to the Agency of Original Jurisdiction (AOJ) for further development.  In an August 2013 rating decision, the AOJ granted service connection for right groin pain/orchalgia, and assigned a 10 percent rating, effective March 8, 2008.  As the August 2013 rating decision represents a full grant of the benefits sought with respect to that issue, such matter is no longer before the Board for consideration.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1977).

Finally, the Board notes that, following the August 2013 supplemental statement of the case, additional evidence was added to the record, including VA and private treatment records, without a waiver of AOJ consideration.  38 C.F.R. § 20.1304(c) (2016).  However, as the Veteran's claims are being remanded for further development, the AOJ will have an opportunity to review this newly submitted evidence in the first instance.

The issue of entitlement to a compensable rating for service-connected bilateral hearing loss was raised in a May 2013 VA Form 21-526EZ, Application for Disability Compensation and Related Compensation Benefits, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over that, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary in order to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim, so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).

Initially, there may be outstanding service treatment records pertinent to the Veteran's claims.  Specifically, while the record contains service treatment records from November 26, 2007 until the Veteran's eventual discharge, service treatment record dated prior to November 26, 2007, including any September 2007 entrance examination, is not associated with the record.  Although the Board attempted to obtain these records from the AOJ, in a September 2016 correspondence, the AOJ indicated that further development would be necessary to obtain these records.  

As a complete copy of the Veteran's service treatment records are not associated with the claims file currently, in accordance with 38 C.F.R. § 3.159(c)(2), the AOJ should make an attempt to obtain the missing service treatment records through all appropriate channels, to include the National Personnel Records Center (NPRC).  In its request for the records, the AOJ is instructed to request from the repository a written response if the records do not exist or if the repository does not have them.  If the records are obtained, the AOJ should undertake any further appropriate action necessary, to include obtaining an addendum opinion to the May 2013 VA examination reports and opinions.

Furthermore, there may be outstanding VA treatment records which may contain information and evidence relevant to the Veteran's claims.  The medical evidence of record includes VA treatment records dated through August 15, 2013, more than three years ago.  To ensure that there is an adequate record upon which to decide the Veteran's claims, a remand is necessary to obtain any updated VA treatment records dated from August 15, 2013, to the present.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  Additionally, he should be provided the opportunity to identify any additional private treatment records that are relevant to his claims, and to provide the necessary information in order for the VA to assist him in obtaining these potentially relevant records.  See 38 C.F.R. § 3.159(c) (2016).

Finally, relevant to his claim for a higher rating for residuals of perianal and intraanal condyloma acuminatum, the Court has held that, where the record does not adequately reflect the current state of the claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional evidence that adequately addresses the level of impairment of the disability since the last examination.  Allday v. Brown, 7 Vet. App. 517, 526 (1995).  The Veteran's most recent VA examination was in May 2013, more than three and a half years ago.  Additionally, there are no VA treatment records dated after August 15, 2013.  Because the medical evidence of record does not address the current state of the Veteran's residuals of perianal and intraanal condyloma acuminatum, and because his prior examination is now more than three and a half years old, the AOJ should schedule him for a new VA examination to address the current nature and severity of his service-connected residuals of perianal and intraanal condyloma acuminatum.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (finding that the Board should have ordered a contemporaneous examination of the veteran because a 23-month old examination was too remote in time to adequate support the decision in an appeal for an increased rating).

Accordingly, the case is REMANDED for the following action:

1. Contact the appropriate Federal records repository, to include the NPRC, and request the Veteran's complete service treatment records, to include any service treatment records dated from September 2007 to November 2007.  A copy of any request(s) made to an appropriate Federal records repository, and any reply, to include any records provided, should be included in the claims file.

2.  Obtain and associate with the electronic claims file any outstanding VA treatment records dated from August 15, 2013.

3.  Contact the Veteran and request that he provide the necessary authorization(s) to obtain any outstanding private medical records pertinent to his claims.  Make at least two (2) attempts to obtain records from any identified source.  

4.  If any of the records requested above cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

5.  After obtaining all outstanding records, the Veteran should be scheduled for an appropriate VA examination to determine the current nature and severity of his service-connected residuals of perianal and intraanal condyloma acuminatum. The electronic record, to include a copy of this Remand, must be made available to and be reviewed by the examiner, and the examination report should note that review.  Any indicated evaluations, studies, and tests should be conducted.  

The examiner should identify the nature and severity of all current manifestations of the Veteran's service-connected perianal and intraanal condyloma acuminatum.  Specifically, if the Veteran currently has any manifestations of perianal and intraanal condyloma acuminatum, the examiner should determine: (i) the percentage of the total body area affected, (ii) the percentage of exposed areas affected, (iii) the total area of any residual scarring in square inches and whether any scarring is deep, causes limited motion, is unstable or causes functional limitation of a body part and (iv) whether a topical or systemic therapy (such as corticosteroids or other immunosuppressive drugs) is necessary and the time period for such therapy during past 12-month periods while this claim has been on appeal.  

All examination findings/testing results, along with a complete, clearly-stated rationale for any opinion offered, must be provided.

6.  Thereafter, and after any further development deemed necessary, to include obtaining an addendum opinion to the May 2013 VA examination reports and opinions, the issues on appeal should be reajudicated.  If the benefits sought on appeal are not granted, the Veteran and his attorney should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




